DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
In claim 7 (last 5 lns) “the longitudinally movable device is provided with at least one track running along a surface thereof; and wherein the intermediate rotor has at least one wheel connected thereto, with the wheel being located such that it can rotate along the respective track as the longitudinally movable device moves linearly thereto” is new matter.
Applicant states support for this limitation is found in the specification (pg 9 of applicant’s arguments received 11/27/20). The wheels and track disclosed in the referenced paragraphs are for the configuration of fig. 13 which requires a half circular shape to form the rails 124 and 126 on the first rotor 110. Although the specification teaches this configuration for a straight first rotor 110 (para [0063], or unrolled first rotor 10 of fig. 1), the specification does not teach the track configuration of 13 for the structure of fig. 17, where the longitudinal movable device 180 does not have a half circular shape and is within the rotating intermediate rotor 184. 
Additionally although it is clear that some structure to support linear movement of the longitudinally movable device 180 of figs 16-17 is required between 180 and the respective stators 200, 201, 203 of figs 16-17, applicant has not provided sufficient disclosure for the above limitations in claim 7. Further in the arguments received 10/22/20 applicant shows what is meant by the claimed track and wheel of claim 7 (pg 7 of arguments received 10/22/20), which is nothing like the structure of fig. 13 of the instant application. Therefore the limitation is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7 (last 5 lns) “the longitudinally movable device is provided with at least one track running along a surface thereof; and wherein the intermediate rotor has at least one wheel connected thereto, with the wheel being located such that it can rotate along the respective track as the longitudinally movable device moves linearly thereto” is unclear. From the limitation the rotor has at least one wheel runner in the at least one track of the longitudinally movable device when the longitudinally movable device move linearly. This implies the wheel can be positioned in the linearly moving track when it moves linearly and rotate around the track when the intermediate rotor rotates. Taking the example of one wheel and one track gives two configurations below, one configuration with the wheel in a circumferentially running track (fig below, left side) and another configuration with the wheel in a linearly running track (fig below, right side). A wheel axle (fig below) supporting the wheel would have to be fixed to the intermediate rotor in order to support the intermediate rotor on the longitudinally movable device. Both configuration will interfere with either the linear motion of the longitudinally movable device (fig below, left side) or the rotary motion of the intermediate rotor (fig below, right side). 

    PNG
    media_image1.png
    505
    859
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheppard et al. (WO2009010799, “Sheppard”; note: application in English & filed after November 29, 2000-so has filing date of 7/16/2008) in view of Vitale (US5984960, “Vitale”) and LeFlem (US20070069591, “LeFlem”).
Re claim 7, Sheppard discloses an electrical machine, comprising: 
th para), movable in a reciprocating linear fashion in a first direction and a second direction opposite the first direction (fig, 7, pg 31, 6th para, along B); 
an intermediate rotor 303 (fig 7, pg 31, 1st & 6th para) that at least partially surrounds the longitudinally movable device 380 (fig 7, pg 31, 3rd para), held with an inner surface thereof adjacent the outer surface of the longitudinally movable device 380 (fig 7, pg 31, 3rd para) and such that it cannot move in the first direction or the second direction (pg 31, 6th para), but is rotatable about an axis B (fig 7, pg 31, 6th para); and 
a stator (fig 7, pg 30 6th para to pg 31, 1st para, includes 309 & 311), positioned around the intermediate rotor 303 (fig 7, pg 30, 6th para), 
wherein movement of the longitudinally movable device 380 causes rotation of the intermediate rotor 303 about the axis B (pg 30, 5th para says machine in fig 7 can operate as a motor or generator); 
wherein the stator and the intermediate rotor 303 are combined to form a generator (pg 30, 5th para), with the intermediate rotor 303 and the stator positioned relative to each other such that movement of the longitudinally movable device 380 and rotation of the intermediate rotor 303 about the axis B causes an electrical current to be generated in the stator (pg 30, 5th para & pg 31, 6th para, inherent for operation as generator). 
Sheppard discloses claim 7 except for:
the longitudinal movable device having a first arrangement of magnets along an outer surface thereof;

the first and second arrangements of magnets are such that movement of the longitudinally movable device causes rotation of the intermediate rotor about the axis;
the longitudinally movable device is provided with at least one track running along a surface thereof; and 
the intermediate rotor has at least one wheel connected thereto, with the wheel being located such that it can rotate along the respective track as the longitudinally movable device moves linearly relative thereto.
Specifically Sheppard discloses screw threads 327 and 382 as opposed to first and second arrangements of magnets and does not disclose how to support linear movement of the longitudinal movable device with respect to the stator and intermediate rotor when employing magnets instead of screw threads.
Vitale discloses the longitudinal movable device 32 having a first arrangement of magnets 33 along an outer surface thereof (figs 3-3a, col 4, lns 35-38 & 42-44);
the intermediate rotor 30 having a second arrangement of magnets 31 along the inner surface thereof (figs 3-3a, col 4, lns 35-42);
the first and second arrangements of magnets 33, 31 are such that movement of the longitudinally movable device 32 causes rotation of the intermediate rotor 30 about the axis (figs 3-3a, col 4, lns 27-29 & col 4, lns 60-67 to col 5, lns 1-33); and
replacing screw threads with magnets (figs 3-3a) to eliminate contact wear or friction between the screw coupling (col 4, lns 27-44).

LeFlem discloses the longitudinally movable device 22 is provided with at least one track 32 running along a surface thereof (figs 1 & 6, para [0052]); and 
the stator 20 has at least one wheel 34a connected thereto (fig 1, para [0041], [0052] & [0061]), with the wheel 34a being located such that it can rotate along the respective track 32 as the longitudinally movable device 22 moves linearly relative thereto (figs 1 & 6, para [0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the longitudinally movable device and stator of Sheppard in view of Vitale so the longitudinally movable device is provided with at least one track running along a surface thereof; and stator has at least one wheel connected thereto, with the wheel being located such that it can rotate along the respective track as the longitudinally movable device moves linearly relative thereto, as disclosed by LeFlem, in order to maintain radial spacing between the stator and longitudinally movable device, as taught by LeFlem (para [0041]). It is pointed out that Sheppard in view of Vitale and LeFlem disclose the intermediate rotor has at least one wheel connected thereto, with th to 6th para); and LeFlem discloses the at least one wheel 34a is connected to the stator 20 (fig 1, para [0041], [0052] & [0061]); and results in the intermediate stator having at least one wheel connected thereto (through the bearings and stator).


Response to Arguments
Applicant's arguments filed 11/27/20 have been fully considered but they are not persuasive. 
Applicant argues there is support for claim 7 (or previously presented claim 6 received 6/20/19) limitations to the at least one track and at least one wheel (pg 9, last paragraph to pg 10, lns 1-4). Examiner disagrees.
Although applicant argues the indicated paragraph for support precedes the description of fig. 13, the specification previous to this paragraph discloses embodiments with half circular shapes (see figs 1-3 & 8-10) or partial circular shapes (figs 11-12). 

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 

“An electrical machine, comprising: 
a longitudinally movable device, movable in a reciprocating linear fashion in a first direction and a second direction opposite the first direction, and having a first arrangement of magnets along an outer surface thereof; 
an intermediate rotor that at least partially surrounds the longitudinally movable device, held with an inner surface thereof adjacent the outer surface of the longitudinally movable device and such that it cannot move in the first direction or the second direction, but is rotatable about an axis, and having a second arrangement of magnets along the inner surface thereof; 
first and second generator rotors, connected to the intermediate rotor through first and second clutches respectively, wherein the first and second arrangements of magnets are such that movement of the longitudinally movable device in the first direction causes rotation of the intermediate rotor about the axis in a first rotary direction and hence causes rotation of the first generator rotor, and movement of the longitudinally movable device in the second direction causes rotation of the intermediate rotor about the axis in a second rotary direction and hence causes rotation of the second generator rotor; and 
first and second stators positioned around the first and second generator rotors, respectively; 

wherein the first clutch allows drive of the first rotor in the first rotary direction and allows the first rotor to overrun in the second direction and the second clutch allows drive of the second rotor in the second rotary direction and allows the second rotor to overrun in the first direction.”
The closest prior art Rhinefrank (US20090251258) and Tung Kong (US20040080227), either alone or in combination, disclose the above limitations. 
Specifically Rhinefrank discloses providing the clutch 1391 for the generator as a one way clutch or bi-directional clutch (fig 13a, para [0097] & [0108]) which implies generating electricity in the first rotary direction or in both the first and second rotary directions. In view of this, adding a second generator to Rhinefrank (as disclosed by Tung Kong) would result in both generators rotating in the first and second rotary directions; both generators rotating in only the first rotary direction; or both generators rotating in only the second rotary direction; but not one generator in the first rotary direction and the other generator in the second rotary direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/ Examiner, Art Unit 2834